United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bedford Park, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0447
Issued: April 25, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 11, 2016 appellant filed a timely appeal of a July 20, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c)(1) and 501.3, the Board has jurisdiction
to consider the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof to establish an occupational
disease due to employment factors.
FACTUAL HISTORY
On November 19, 2014 appellant, then a 48-year-old distribution clerk, filed an
occupational disease claim (Form CA-2) alleging that she developed bilateral knee pain due to
standing on concrete flooring for eight hours a day. She described her job duties since
1

5 U.S.C. § 8101 et seq.

April 1997 as throwing parcels into containers and keying mail. Appellant indicated that while
keying mail she sometimes put more pressure on one leg while working the foot pedals. She also
noted that she was required to walk from one end of a rotary to another. Appellant alleged that
she stood and walked on a concrete floor for eight hours a day. She developed knee pain
beginning November 3, 2014.
In a report dated November 17, 2014, Dr. Anatoly Rozman, a Board-certified physiatrist,
indicated that he first examined appellant on November 17, 2014 due to severe knee pain. He
described her employment duties of standing and placing pressure on the left knee. Dr. Rozman
diagnosed bilateral knee degenerative osteoarthritis. He opined that there was a causal
relationship between appellant’s condition and her occupational risk factors including kneeling
and squatting. Dr. Rozman completed a form report (Form CA-17) on November 26, 2014 and
diagnosed bilateral knee osteoarthritis. He opined that this condition was caused or aggravated
by appellant’s employment activities of walking and standing.
By decision dated January 20, 2015, OWCP denied appellant’s occupational disease
claim finding that she had not consistently identified work factors. It noted that she attributed
her condition to walking and standing on concrete, while Dr. Rozman described duties of
kneeling and squatting.
Appellant requested a review of the written record from OWCP’s Branch of Hearings and
Review on February 3, 2015. She submitted an x-ray dated November 3, 2014 which
demonstrated bilateral patellofemoral and medial femorotibial degeneration with joint space
narrowing and marginal spur formation.
In a report dated February 10, 2015, Dr. Sergey M. Kachar, an osteopath, noted
appellant’s increasing knee pain worse with work. He diagnosed bilateral knee patellofemoral
syndrome left greater than the right as well as mild bilateral knee degenerative joint disease.
Dr. Kachar provided knee braces.
By decision dated July 20, 2015, the OWCP hearing representative found that appellant
failed to submit the necessary rationalized medical opinion evidence to establish a causal
relationship between her diagnosed conditions and her implicated job duties.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden to establish the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed are causally related to the
employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.3
2

Elaine Pendleton, 40 ECAB 1143 (1989).

3

Michael E. Smith, 50 ECAB 313 (1999).

2

In order to determine whether an employee actually sustained a traumatic injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.4 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment event or incident, the employee must submit rationalized
medical opinion evidence supporting such a causal relationship.5 The opinion of the physician
must be based on a complete factual and medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the claimant. This medical opinion must include an accurate history of the employee’s
employment injury and must explain how the condition is related to the injury. The weight of
medical evidence is determined by its reliability, its probative value, its convincing quality, the
care of analysis manifested, and the medical rationale expressed in support of the physician’s
opinion.6
ANALYSIS
The Board finds that appellant has not submitted the necessary medical opinion evidence
to establish a causal relationship between her diagnosed bilateral knee conditions and her
implicated employment duties of standing and walking on concrete floors for eight hours a day.
In support of her claim, appellant submitted medical reports from Drs. Rozman and
Kachar. Both physicians diagnosed bilateral knee degenerative joint disease and patella-femoral
syndrome. While Dr. Rozman opined that appellant’s condition was due to her employment, he
implicated different employment duties than those proffered by appellant. He attributed
appellant’s knee condition to kneeling and squatting. Appellant has not asserted that she was
required to kneel or squat as part of her job duties. While Dr. Rozman described walking and
standing in his form report as contributing to appellant’s condition, this report is not sufficient to
meet appellant’s burden of proof given the variation with Dr. Rozman’s November 17, 2014
narrative report. Dr. Kachar did not provide any detailed opinion, merely attributing appellant’s
condition to her work without referencing specific job duties. As the medical evidence in the
record does not provide a clear, detailed, and uncontroverted opinion regard the causal
relationship between appellant’s diagnosed bilateral knee condition and her implicated
employment duties, appellant has failed to meet her burden of proof to establish an occupational
disease claim.

4

Supra note 2.

5

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

6

James Mack, 43 ECAB 321 (1991).

3

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not submitted the necessary detailed and specific
medical opinion evidence to meet her burden of proof to establish an occupational disease due to
her implicated federal job duties.
ORDER
IT IS HEREBY ORDERED THAT July 20, 2015 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 25, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

